April 3&y20l5
Antony Q-. Danho
 T.DCI# 1727465                                                                  Q\ -)2\-Q\
 i620 FIT) 3344
 TachsborojTX 76458

 The Honorable Sharon heller, Presiding Judge                          COURTOFgri£lappbis
 Texas Court of Criminal Appeals                                              j^ty q? 9nic
 P.O. Box 12308
Capi+oi Station                                                           Abal,4eost©,C?©fk
 Austin, TX 78711


 Dear Justice Keller,

fflu name is Anthony Qerald Danko and I was a productive member- 0f society working as a
 Locomotive Engineer for the Union Pacific Railroad for the past 22 years before my peaceful
.life was taken away on Jula 1.2, 2011. I am writing, this, letter to let you Know uJhat happened
as I pray to Qod that you and your colleagues will re-open my case and 'examine the new evidence
revealed during my evidentiary hearings so that i' may be given.'a fair chance-for re'ief from--mry
Idrit of Habeas Corpus. I was not granted this priveiedge as a United States citiieh because my
lOrit was rnaliciousfu denied in the Tarrant County Court by Judge Elizabeth Beach who initially
 removed herself off my case because of a conflict of interest. She wasn't even present durinq
my evidentiary hearing'This declination automatically caused the individuals who screen cases before
they reach your court to "Rubber Stamp It." And that is exactly what happened within 6 weeks of ,
the Court of Criminal Appeals receivinq my case; just like my appellate attorneu predicted they would do
if Tarrant County denied ^4 UJrit.

I havai been wrongfully convicted and incarcerated for o crime I did NOT commit on April l?, 2008
because of ineffective assistance to counsel and. prosecutorial misconduct durino mu trial on October
Z&j ZOOq (Trial No. H4r885D). I now have the scientific ballistic evidence from 3 independent ballistic
expertsj Lannie Emanuel, Don ITiiKKo and Ron t^^\o and testimony from both of mu trial attorneusj
Tim Shaw and.. Ben Leonard. that prove that •I '3m .an innocent man. This hew evidence arid restimenu
was presented and revealed, durinq my •evidentiary hearings that lu'e're held oh -march 24 and''
April ?, 2014 respectively (Appeal Mo- 02-OT-CoaSfc). These ' hearings-'also exposed the deception
and illegal conduct 0f Assistant District Attorneu Qrey miller.

On April I?, 2008 I was separated from my wife and was oi a friend's house discus^iny the
situation. I came home around 8'-30-pm, took mu. prescription       Ambien and. fell asleep fullq
clothed on my bed. I was awakened by a loud noise around q;40pm and out of fear T
 instinctively grabbed mu pistol from the nightstand drawer then proceeded toward the noise.
^ sounded like someone ivas trying to break into mu house by Kicking the front door. I
had no idea that my sister had called QU in fear that I may have needed help because
of a misunderstood message that I had leff her earlier that evening, i unlocked the
deadboit and opened my front door about (o inches with mu (eft hand as mu right arm
bjQco Straight by my side with my gun pointed down at the floor. The poiice did NOT break
open my door as they claimed1. I have photos of the door and the jamb that show that this did
NOT happen. The poiice alsc lied in their report by saying that I was holding 3 glass in my
 left hand when they claimed that they broke my door open. The glass that they planted
 would have dropped after being shot and shattered on mu foyer file floor, but .n the photo
that- they took it shows an unbroken glass lyinq on the foyer tile floor. I didn't even have a
chance to look up to see who was there before hearing "he's got a gun" as I was shot first
in my right hand, then in the- right side of mu chest. I had no idea who shot me until I
woke up chained to a hospital bed being charged with 3 counts of Aggravated Assault
with a Deadly tjeapon Against a Public Servant.

1 retained Travis Vounq to represent me. He hired a private investigator and also bonded me
out of jail so I could continue to work when I healed. iDr. Voung enabled me to personally
present my case during the Grand Jury hearing. After the Qrand Jury viewed the photographs
taken by my private investigator, and I answered all of their questions l w<9s "MO BILLED!"
 Assistant District Attorney Q-reg miller, who was present during that hearing, turned around
 and "Direct Billed" me on perjury charges- He stated that I had deceived the Q-rand Tury
when I told them that mu gun was MOT pointed at the officers. I was shocked to find out
mr.milier had lied by saying I deceived the Q-rand Jury, mn miller charged, me with felony
perjury just to re-open my case because I was going -fo .sue the Ft. UJorth poiice and
hold them accountable for brutally shooting me and cripplincj me ir\ mg oiun home as. '
was defending myself from a possible intruder. After mr. miller was able to reinstate the
Aggr^teci Assault charge he dropped the fefong perjury charge without my knowledge-

I was forced to hire another defense attorney because /Dr. Voung suddenly informed me or\ a
Friday that he ujanted an additional $17,500.00 m 3 dsus to continue to represent me. I
could not pag that amount of money on such a short notice so I hired Tim. Shaw, an ex
girlfriends family friend to represent me because ITlr. Shaw allowed me to pay out his fee
of $ 15,000.00 over a period of 12 months, i had no idea that ITlr. Shaw'6 counsel ujas ,
going to be ineffective because he did not want fo hire a ballistic expert for me as i had
asked him to in Tune of 2009. He said, and I quote; "Vou do NOT need a ballistic expert
because we have enough evidence." During my trial fflr. Shaw did MOT display the photos that were
taken by my private investiq3tor and. he did NOT allow me to take the witness stand as i
 insisted, nor did he allow any of mg neighborhood witnesses who saw what actually
 happened at my home that evening on April 17, 200? fo testing, j had NlO DEFENSE!

 After beincj wrongfully convicted) I hired an appellate attorney out of Dal/as, Frdnklyn
 (Tlickelsen. I feif (ike I could trust him because he had NO sods I or political ties to the
 Tarrant County Tudicial Sgsfem. mr. lYKckelson hired-2 independent ballistic    experts; Ldnrue
 Emanuel and Don /Dihho.Theu both scientifically proved that mu hand             was down by »mj
 side and the gun was pointed straight si the floor when I was shot by           Officer Thomas.
 This new evidence and the affidavits from my trial attorneys Pf]r. Shaw         and ITlr. Leonard
 allowed roe to have a full evidentiary hearing. IT)r. Shaw's affidavit siso included that
 mu ex girlfriend Debbie Moore admitted that she lied on the stand when she testified
 against me during fine punishment phase of my trial.

 During the evidentiary hearings my ballistic, experts testified scientifically based on, the
 direction of the lead   srnear left on my gunjthatmy gun tods pointed down when it w<ss
 Struck or. the7 side of the frame by Officer Thomas' bullet. Another bullet from Officer Thomas'
gun qrated the fop of my right harid which held the gun, perpendicular to mu finyers and
removed!- the pinky Knuckle in the process which also indicated that mu o,un was pointed
down at the floor. There was also blood splatter and bullet fragments embedded in the
foyer wall next to where I was standing at <the same level where my right hand was located
down by mu side, approximately 33 inches from the floor.

These hearings also exposed the ineffective counsel of my trial attorneys ITlr. Shaw and
ITlr. Leonard by their own testimony because they did not have a defense for me. They
did not get a ballistic expert or allow me to testify as I asked them to.These hearings also
revealed the lies that the Assistant District Attorney Q-reg miller'had told after he had full
Knowledge from his own ballistic expert Ron Faiio, who informed him verbally and In a
written report that my gqn was struck by a bullet from Officer Thomas' gun on the
 sidej ftf the frame and not the barrel- ujith this evidence and knowledge, mr. miller intenfionallu
 did not use ITlr. Failo as an ex-pert witness, but instead used 2 unqualified Ft.Worth poiice
 officers as experts t> testify. They both stated that my gun was hit at the end of the barrel •
 by Officer Thomas' bullet. fllr. Wilier used their testimony in his closing argument insinuating
that my gun was pointed directly at the officers and that is wbu the Tory convicted ™e-
iTlr. ITli Her knowingly- jnd madiciousiu used incorrect evidence and false testimony to make
 sure I was found guilty so that I could not hold the police accountable for shooting me
 for no reason- ITlr. Wilier lied throughout rnu trial and during his closing argument-

During my evidentiary hearings the prosecutors fed by Colby Rideout introduced new lies by
Statinq the poiice reported that it appeared I was raisinq mu qun at them when fheq shot me.
7n fjTe. police report (Incident Mo. OS- 0.44151) it states that / was pointing my gun straight
at them with one hand and holding a drink in the other hand. During the trial the police
testified under oath that I was pointing my gun at them bg holding it with both hands.
 All lies!


Vour Honor ujith ail due respect i implore that you and your colleagues will examine my entire
ease from the time I was "No Billed" to my evidentiary hearings- And I pray .to our Father
Qodj who will judge everyone, that you will correct the injustice that has been done to me
bu aranting" me relief on mu lOrit of Habeas Corpus and fully exonerate me for I am an
innocent man,


Thanh uou for taking the time to rtdd this letter, may Father Cj-od bless you as you have
been placed in authority by Him to make sure that the constitutional rights of those citizens
of the United States who live in Texas have not been violated by the officials who mag have
become corrupt in the local courts.




Respectfu




    i   in

    I   *•